DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “transmitting, using an SDN application, a request to establish a virtual private network (VPN) to a VPN provider; obtaining, at the SDN application and from the VPN provider, VPN server credentials for a VPN; generating, using the SDN application, a security policy related to network traffic associated with the VPN; converting, using the SDN application, the security policy to a table; and transmitting, using the SDN application, the table to an SDN controller". The closest prior art of record includes:
SHIN (US 2014/0351801) – teaches that Software Defined Networks use the OpenFlow Protocols.
KHARGHARIA (US 2016/0065422) – teaches converting from a JSON object to OpenFlow flows and putting the flows into an OpenFlow flow table.
Wang (US 2016/0248511) – teaches converting configuration commands into an OpenFlow message.
WATANABE (US 2016/0065501) – teaches that an OpenFlow flow table can contain an access control list.
Cherukuri et al. (US 2013/0311778) – teaches selecting an appropriate VPN that can support requested capabilities.
Kotalwar et al. (US 2016/0234103) – teaches inserting flow entries into an OpenFlow table.
Wei (CN 103095701) – teaches analyzing a security policy to generate an safety flow table for a VPN, where the table can be an OpenFlow table in a Software Defined Network.
Xiong (CN 105262753) – teaches an SDN controller connecting to a virtual switch using OpenFlow protocols and transmitting a security policy from the SDN controller to the virtual switch. 
Boden (US 6330562) – teaches generating a security policy for a VPN.
However, combining all of the features together to generate a security policy for a VPN by an SDN application, convert the security policy to a table, and transmitting the table to an SDN controller along with the other claimed features cannot be found in the cited prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.

The Terminal Disclaimer submitted on September 21, 2021 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498